Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Application 16/855,681 filed 04/22/2020.
3.	Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 3, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 3 and 10 should be noted that it is not clear what Applicants intent to mean, such as raising a question: is “skip predictor” “a logistic regression classifier” or “a random forest classifier”, or “skip predictor” is both at the same time. Perhaps term “one of” could be inserted into claims.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zever et al.(US Patent Application Publication 20190294962).
	With respect to claims 1, 8 Vezer et al. teaches A system, A method for skipping recurrent neural network (RNN) state updates using a skip predictor (paragraphs [0012], [0036]), comprising: 
a processor, coupled to memory, configured to execute a skip predictor and a pre-trained recurrent neural network (RNN) model having a hidden state vector (computer comprising application105/103/imputation function/skip predictor and pre-trained neural network/RNN model comprising hidden state vector stored on computer-readable storage executable by CPU (paragraphs [0092], [0093], [0137], [0095], [0108])), 
where the skip predictor is configured to: 
read sequential input data from the memory (receiving stored in computer-readable storage trained model comprising input data (paragraphs [0092]-[0095])) ; 
divide the sequential input data into a plurality of input data sequences, each input data sequence including a sequence of input data values, each input data value being associated with a different time step for the pre-trained RNN model (divide input data into a sequence of plurality smaller input elements selected from a discrete predetermined set, wherein each element/sequence of input data value is discrete-time series associated with tokens at each point/time step in the pre-trained recurrent neural network/RNN (paragraphs [0061], [0110], [0208], [0133])); and 
at each time step: receive the hidden state vector for a prior time step from the pre-trained RNN model (for each point/time step of the input sequence receive concatenating hidden states (paragraphs [0148], [0047], [0137])), 
determine, based on the input data value and the hidden state vector for at least one prior time step, whether to provide or not provide the input data value associated with the time step to the pre-trained RNN model for processing (based on input elements selected from a discrete predetermined set/input data value and  received concatenating hidden states select/score to determine which portion of the input data/candidate elements will be pruned away/not providing to the pre-trained RNN and/or keeping best scoring to provide to the pre-trained RNN (paragraphs [0137], [0025], [0036], [0044], [0037], [0046])),  
when so determined, provide the input data value associated with the time step to the pre-trained RNN model for processing (keeping portion of the input data with best score to provide (paragraphs [0137], [0046], [0037], [0124])), and 
when so determined, not provide the input data value associated with the time step to the pre-trained RNN model (pruning away/not providing the portion of the input data of selected portion of the input data with low score associated with points/time step (paragraphs [0036], [0044], [0148])), 
where the RNN model is configured to: for each input data value received from the skip predictor: 
process the input data value (impute corrections/process input data (paragraphs [0200], [0201], [0208])), and 
update the hidden state vector (update score and hidden state (paragraphs [0175], [0046])), and 
generate output data after a last input data value is processed, where the skip predictor is trained without retraining the pre-trained RNN model (generating output data point corresponding input data point, wherein only candidates for elimination are processed/training (paragraphs [0097] [0089], [0036])).
With respect to claims 2-7, 9-14 Vezer et al. teaches:
Claims 2, 9: where said determine whether to provide or not provide the input data value associated with the time step to the pre-trained RNN model for processing is based on the input data value and the hidden state vector for an immediately preceding time step (paragraphs [0137], [0025], [0036], [0044], [0037], [0046]).
Claims 3, 10 (as best understood): where the skip predictor is a logistic regression classifier, a random forest classifier, or a shallow neural network (paragraphs [0032], [0084], [0107]).
Claims 4, 11: the skip predictor is a shallow neural network that has two hidden layers, and each hidden layer has 10 hidden nodes (paragraphs [0095], [0149]).
Claims 5, 12: where the skip predictor is a baseline skip predictor configured to compute an updated hidden state vector of the pre-trained RNN model based on the input data value at a current time step and the hidden state vector from the prior time step (paragraphs [0175], [0046], [0148], [0047], [0137])).
Claims 6, 13: where the baseline skip predictor is modified to remove one or more input data values from the sequential input data based on a stop-word list (paragraphs [0025], [0044], [0052], [0130]).
Claims 7, 14: where the baseline skip predictor is modified to remove one or more input data values located between a beginning of each input data sequence and an end of each input data sequence (paragraphs [0044], [0052], [0047], [0107]).

Allowable Subject Matter
9.	Claims 15-20 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specifics arrangements of steps/elements in the manner recited in the instant claims, such as: storing the training data value (xit) for the time step, the hidden state vector (hit) for the time step and the hidden state vector (hit-1) for the prior time step as a time step data set; for each time step data set: quantizing a difference between the hidden state vector (hit) for the time step and the hidden state vector (hit-1) for the prior time step to generate a quantized value, and creating a label associated with the time step based on a comparison of the quantized value to a threshold; creating a set of features and associated labels based on the training data value (xit) for each time step, the hidden state vector (hit) for each time step, and the label for each time step; and creating a skip predictor training dataset based on the training dataset, the set of features and the associated labels among all limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/29/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851